PER CURIAM.
Certiorari is granted and the questioned order of the Florida Industrial Commission is quashed on authority of Robinson v. Johnson, Fla.App., 1959, 110 So.2d 68. This cause is remanded to the Commission with directions to enter an order not inconsistent with this opinion, recognizing the petitioner’s claim for compensation as timely filed.
The claimant’s attorneys have petitioned this court for attorneys’ fees for services rendered before this court, which we grant in the amount of $400.
KANNER, C. J., and ALLEN and SFIANNON, JJ., concur.